Citation Nr: 1217988	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD)/emphysema, to include as secondary to service-connected asbestosis.

2.  Entitlement to an initial evaluation in excess of 60 percent for service-connected asbestosis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1964 to December 1965.

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision (PTSD), a December 2010 rating decision (asbestosis evaluation) and a May 2011 rating decision (COPD/emphysema and TDIU) of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  

The Veteran and the RO characterized the Veteran's claims for service connection for emphysema and COPD as two distinct disabilities.  In a statement dated in December 2010, the Veteran asserted that he had COPD and emphysema secondary to a service-connected disability.  The RO, in a May 2011 decision, denied both claims.  The Veteran, in a June 2011 notice of disagreement, stated that he was excluding the denial of entitlement to service connection for COPD from his notice of disagreement.  However, in the same document, he also stated that his COPD was aggravated by his service-connected asbestosis.  The RO issued a statement of the case (SOC) on the issue of emphysema, and did not specifically note COPD.  The Board finds that a separate SOC on the issue of entitlement to COPD is not needed because emphysema is a type of COPD and the clinical evidence of record refers to the Veteran's disability as COPD/emphysema.  There is no evidence of record which reflects that the Veteran has a type of COPD other than emphysema, or that he has filed a claim for another type of COPD.  Thus, the Board has re-characterized the issue on appeal to better encompass the Veteran's contention and to reflect the clinical diagnosis. 

In February 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The claims file includes evidence that the Veteran has been treated for depression and anxiety.  In a statement dated in January 2008, a counselor appeared to indicate that the Veteran's depression and anxiety may be related to an incident described in a November 1965 service report, which did not support the Veteran's allegation of non-consensual fellatio, but did reflect his report of having his penis grabbed by an officer.  It is unclear to the Board if the counselor was stating that the "grabbing" alone, without nonconsensual fellatio, was sufficient to cause the Veteran to have an acquired psychiatric disability.  Entitlement to service connection for a psychiatric disorder, other than PTSD, has not been developed for appellate consideration.  Therefore, the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is referred to the RO for appropriate action. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claims file also includes correspondence dated in December 2011 from a radiologist, who stated that because of extensive calcifications, he cannot be sure if the Veteran has an underlying cancer.  The Board notes that cancer can be associated with asbestos exposure.  Entitlement to service connection for cancer due to asbestos exposure has not been developed for appellate consideration.  Therefore, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran is service connected for asbestosis.

2.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's COPD/emphysema is causally related to active service, or secondary to a service-connected disability.

3.  The clinical evidence of record reflects that the Veteran's COPD/emphysema, with the earliest clinical evidence of such disability more than 40 years after separation from service, is due to his history of smoking.

4.  The Veteran filed his claim for service connection for COPD/emphysema after June 9, 1998.  

5.  Throughout the rating period on appeal, the clinical evidence of record reflects that the Veteran's DLCO has not been shown to be less than 59% predicted, and his productive cough and wheezing have been characterized as not typical of asbestosis and most likely secondary to his nonservice-connected COPD/emphysema.

6.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disability precludes him from maintaining substantially gainful employment.

7.  In an unappealed February 2006 decision, the RO denied the appellant's claim for entitlement to service connection for PTSD. 

8.  Evidence received since the February 2006 RO decision is new; however, it is not material because, when considered in conjunction with the record as a whole, is cumulative and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.  


CONCLUSIONS OF LAW

1.  COPD/emphysema was not incurred in, or aggravated by, active service, nor is it proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.

2.  The criteria for an initial rating in excess of 60 percent for asbestosis have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 4.3, and 4.96, 4.97 Diagnostic Code 6833 (2011). 

3.  The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

4.  Evidence received since the February 2006 RO decision which denied the Veteran's claim for entitlement to service connection for PTSD, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence to the appellant in June 2007, VA informed him of what evidence was required to substantiate the claim for service connection for PTSD, of his and VA's respective duties for obtaining evidence, and of the reason for the prior denial for entitlement to service connection.  The notice also informed the appellant as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event that service connection was granted.  

In VA correspondence to the appellant in April 2011, VA informed him of what evidence was required to substantiate the claims for entitlement to service connection for COPD and emphysema, to include as secondary to service-connected disability, and entitlement to a TDIU.  The Veteran was apprised of his and VA's respective duties for obtaining evidence.  The notice also informed the appellant as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event of award of a benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The Veteran is challenging the initial rating assignment of his service-connected asbestosis disability.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, section 5103(a) notice is not required.  38 C.F.R. § 3.159(b)(3) (2011).  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  In this regard, the November 2011 statement of the case (SOC), informed the Veteran of the information and evidence needed to substantiate his claim for a higher initial rating.  
 
All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains VA and private correspondence, treatment and examination records, Social Security Administration (SSA) records, and the statements of the Veteran in support of his claims.  The Board has reviewed the medical records and statements of the Veteran and concludes that there is no identification of additional evidence which VA has a duty to obtain. 

At the February 2012 Board hearing, the Veteran stated that he had diagnoses of PTSD that were not in evidence.  The undersigned Veterans Law Judge granted the Veteran 60 days to submit any additional evidence.  No additional evidence has been received.  In addition, and importantly, the Board notes that the Veteran's claim for entitlement to PTSD was denied, in part, because he did not have verified stressors in service.  At the time of the last final denial, the evidence included several VA records of a PTSD diagnosis.  The pertinent missing evidence necessary to reopen the Veteran's claim would be verification of the Veteran's alleged in-service stressors; thus, additional records, whether private or VA, of a PTSD diagnosis would be insufficient to reopen the Veteran's claim, and a remand to obtain them is not warranted.  A remand is inappropriate where there is no possibility of any benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

In March 2012, the Board received correspondence dated in December 2011 from a radiologist, as well as a radiograph report.  The Veteran waived RO consideration of the evidence.  The Board finds that the evidence does not indicate that the Veteran's service-connected asbestosis has worsened since the most recent April 2011 VA examination, and it is not relevant for rating the Veteran's asbestosis.  Thus, a clinical opinion is not needed for rating purposes.  As noted above, the issue of entitlement to service connection for cancer due to asbestos exposure has been referred to the RO for appropriate action.

A VA examination on the issue of service connection for COPD/emphysema, to include as secondary to service-connected disability, was obtained in April 2011.  38 C.F.R. § 3.159(c) (4).  A VA examination on the issue of a higher initial evaluation for asbestosis was obtained in October 2010, with additional records in December 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are adequate, as they are predicated on a physical examination of the Veteran, diagnostic testing, and an interview with the Veteran regarding his symptoms and complaints.  The reports provide rationale for the opinions proffered and findings relevant to the criteria for rating the asbestosis disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  In addition, the reports contain sufficient information and opinions on the issue of entitlement to TDIU.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of entitlement to service connection for COPD/emphysema, entitlement to an initial rating in excess of 60 percent for asbestosis, and entitlement to TIUD has been met.  38 C.F.R. § 3.159(c) (4).  

With regard to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria
New and material evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record (including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury) to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002).

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, or if the Veteran contends that he was in fear of hostile military or terrorist activity and the claimed stressor is related to such, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) . 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b); YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease. 38 C.F.R. § 4.97, Diagnostic Code 6833.  Under this formula, the maximum 100 percent rating is assigned for Forced Vital Capacity (FVC) measured at less than 50-percent predicted; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) measured at less than 40-percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.

A 60 percent rating is assigned for FVC measured at 50- to 64-percent predicted; or DLCO (SB) measured at 40- to 55-percent predicted; or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation. 38 C.F.R. § 4.97, Diagnostic Code 6833.

In accordance with 38 C.F.R. § 4.96 (d)(2), if the DLCO (SB)(Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath method) test is not of record, the disability is to be evaluated based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  


TDIU

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Entitlement to service connection for COPD/emphysema.

The first element for entitlement to service connection, to include on a secondary basis, is evidence sufficient to show that a current disability exists.  An April 2011 VA examination report reflects that the Veteran has a diagnosis of COPD/emphysema.  Thus, the evidence reflects that the Veteran does have a currently diagnosed disability, and the first element has been met.

The second element for entitlement to service connection on a secondary basis is that the current disability was either caused, or aggravated by, a service-connected disability.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  The Veteran is service connected for asbestosis with bilateral pleural plaques. 

The April 2011 VA examination report reflects the opinion of the examiner as follows:  

[t]he veteran's COPD/emphysema is not secondary to his asbestosis.  There is no evidence in the literature suggesting that asbestos exposure causes COPD or emphysema.  In fact, COPD/emphysema causes obstructive changes in the lungs and usually no fibrosis whereas asbestosis tends to cause reduced lung volumes and eventually fibrosis which can result in restrictive changes.  The veteran's COPD/emphysema is caused by his long history of smoking.  He has had two sets of PFTs, both unreliable except for DLCO.  The reduction in DLCO is most likely secondary to his asbestosis.  DLCO can be reduced in advanced COPD/emphysema but his COPD/emphysema is mild at this time and is less likely than not to be reasonable for the current decrease in DLCO.  

Thus, the record reflects that the Veteran's COPD/emphysema is not due to his service-connected disability.  The Veteran may sincerely believe that his COPD/emphysema is due to asbestosis; however, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation or aggravation.  The Board finds that the relationship between asbestosis and COPD/emphysema, and the reasons for cause or aggravation are not that for which a layman is competent to provide an opinion.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value. Espritu v. Derwinski, 2 Vet. App. 492 (1992).  His opinion is outweighed by that of the VA examiner, who has substantially more education, training and experience in matters of the relationships of pulmonary disabilities.

The Board notes that the Veteran testified that he has been told by a VA doctor that his COPD/emphysema was caused by his asbestosis (See Board hearing transcript page 10.)  None of the VA clinical records in evidence reflect such a finding.  To the contrary, the records are against such a finding.  Moreover, as the Court has noted "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995);  

The Board also notes that the evidence is against a finding that the Veteran's COPD/emphysema is causally related to active service on a direct basis.  The Veteran was diagnosed with COPD/emphysema more than 40 years after separation from service.  As noted by the examiner above, the Veteran's COPD/emphysema is due to his long history of smoking.  As the evidence reflects that the Veteran's disability is related to his smoking, and was not manifested within any applicable presumptive period, it is not compensable under 38 C.F.R. § 3.300 (2011) (service connection will not be considered for disability related to tobacco products for claims filed after June 9, 1998).

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to an initial evaluation in excess of 60 percent for service-connected asbestosis.

The Veteran is service-connected for asbestosis, evaluated as 60 percent disabling, effective from September 2010.  The Veteran avers that he is entitled to a higher initial evaluation.  As noted above, under DC 6833, the next higher, maximum 100 percent, rating is assigned for FVC measured at less than 50-percent predicted; or DLCO measured at less than 40-percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.

Based on the evidence of record, as discussed below, the Board finds that an initial rating in excess of 60 percent is not warranted at any time during the rating period on appeal.

An October 2010 VA examination report reflects the following results of pulmonary function tests.

Pulmonologist interpretation:  Technically poor study - inconsistent expiratory curves with variable results.  There may be combined obstructive and restrictive abnormalities, along with effects of obesity.  Difficult to estimate severity of each, but in combination there appears to be severe reductions in FEV1 and FVC.  Clinical correlation required.  Pre/Post bronchodilator:
FVC 43/51 % (2.34/2.74)
FEV1 29/37% (1/31/1.70)
FEV1/FVC 75/83%
DLCO 20.8 (59%)

A December 2010 VA record reflects that the Veteran's dyspnea on exertion is "improving with exercise and [weight] loss.  This in conjunction with his sensation that he 'forgets to breathe' are highly suggestive of obesity hypoventilation syndrome and deconditioning.  It is encouraging that these have improved with [physical therapy and weight loss].  He does have some obstructive lung disease on PFT."  Pulmonary function test results were as follows:

		Pre		Pre		Post		Post
FVC 		3.45		67%		3.04		59%
FEV1 		1.54		35%		2.08		48%
FEV1/FVC 	45%				68%
DLCO 	22.8

The interpretation was "severe obstructive with significant BD response."

Another record dated the same date states that the spirometry was uninterpretable.  The record states that the spirometry "was performed before and after the administration of albuterol-ipratropium.  Unfortunately, for multiple reasons, this is a technically inadequate study:  total expiratory time is less than 5 seconds, there does not appear to be a clear maximal effort, and there is excessive variability among the individual test maneuvers."  The impression was "uninterpretable spirometry.  Mild reduction in single breath diffusing capacity.  Compared to the patient's most recent pulmonary function testing performed 2 months earlier on 10/22/10, the diffusing capacity is unchanged."

Thus, the clinical evidence of record does not reflect that the Veteran's disability warranted a 100 rating at any time during the rating period on appeal.  His DLCO was found to be 59% predicted, which is insufficient to warrant a schedular 100 percent.  

The Veteran testified at the February 2012 Board hearing that when he coughs, he feels like his "chest is coming part."  (See Board hearing transcript page 4.)  He stated that any kind of physical activity causes him to get short of breath and to cough.  He further testified that after walking six blocks to the Board hearing, he was wheezing.  The Veteran stated that he can do normal activities around the house, such as laundry and taking out the garbage, but that he cannot do 10 to 15 minutes of physical activity.  He further testified that dust and smells will cause him to wheeze and cough.  The Veteran testified that he has not been prescribed oxygen therapy.  He stated that he believes that the cough is productive and "once in a while, [he does] come up with something." (See Board hearing transcript page 9.)

The Board acknowledges that the Veteran has complaints of difficulty breathing upon exertion and of coughing.  While the Veteran's dry coughs may be related to asbestosis, the April 2011 VA examination report reflects that the Veteran's symptoms of productive cough and wheezing are not typical of asbestosis and are most likely secondary to his nonservice-connected COPD/emphysema.  The examiner noted that there were no affects of the Veteran's asbestosis on his usual daily activities.  The examiner further noted that the Veteran's asbestosis does not prevent him from securing and maintaining gainful employment.  It was noted that it "does limit him to mostly sedentary work with only mild exertional requirements due to symptoms of dyspnea.  In addition, the December 2011 VA record reflects that the Veteran's dyspnea on exertion is highly suggestive of obesity hypoventilation syndrome and deconditioning.  

The Board has considered whether there is any other applicable DC which would provide the Veteran with a higher evaluation and finds that there is not.  The evidence of record does not support a finding that the Veteran's service-connected disability has symptoms of, or a diagnosis of, primary pulmonary hypertension, chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale, or pulmonary hypertension secondary to other destructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale, active infection with systemic symptoms such as fever, night sweats, weight loss, hemoptysis, chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis, cardiac involvement with congestive heart failure or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, or chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires a tracheotomy.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant an initial rating in excess of 60 percent for any period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extra schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  There is no competent credible evidence of record that the Veteran has symptoms of his asbestosis which are not considered in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

TDIU

The Veteran is service-connected for asbestosis, evaluated as 60 percent disabling.  Therefore, the issue is whether the Veteran is unable to follow a substantially gainful occupation as a result of his one service-connected disability.  

The Veteran testified that he believes that he is prevented from employment because he cannot breathe long enough to do anything.  He reported that he has no stamina to work in his chosen filed.  The Veteran testified that he has experience as a carpenter and contractor and that he has had "a couple years of junior college."  He further stated that he would be uncomfortable in a sedentary job because it is "embarrassing" when he has to use an inhaler.  He also stated " I don't do the authority thing.  That part would stop me in a heart beat."  He further testified the smell of an office could cause him to start coughing and require the use of an inhaler; the medication from such use would work for "a couple hours".  (See Board hearing transcript pages 27 and 28.)

An October 2010 VA examination report reflects that the Veteran has asbestosis which would have no effect on his usual occupation and no resulting work problems.  The clinician stated that the Veteran would have shortness of breath with little activity, and thus have an effect on his usual daily activities.  As noted above, the April 2011 VA examination report reflects that the Veteran's symptoms of productive cough and wheezing are not typical of asbestosis and are most likely secondary to his nonservice-connected COPD/emphysema.  The examiner noted that there were no effects of the Veteran's asbestosis on his usual daily activities.  The examiner further noted that the Veteran's asbestosis does not prevent him from securing and maintaining gainful employment.  It was noted that it "does limit him to mostly sedentary work with only mild exertional requirements due to symptoms of dyspnea.  Also, as noted above, the December 2011 VA record reflects that the Veteran's dyspnea on exertion is highly suggestive of obesity hypoventilation syndrome and deconditioning.  

SSA records reflect that the Veteran was disabled due to disorders of the back and essential hypertension.  It was noted that his disability began in July 2002.  The SSA and VA records reflect that the Veteran had experience as a handyman, cab driver, limousine driver, bus driver, deck hand, printer operator, automobile mechanic, and small engine mechanic.  A September 2006 VA record reflects that the Veteran reported that he had attended a community college and obtained two Associate degrees in computer related fields. 

The medical evidence of record is against a finding that the Veteran's service-connected asbestosis renders him unable to follow a substantially gainful occupation.

The Board acknowledges that the Veteran has stated that his breathing difficulties make it difficult for him to do physical labor.  He has also stated that smells and dust cause him to have breathing difficulties and coughs.  The Board finds that the Veteran is not competent to distinguish the symptoms of his service-connected asbestosis from his nonservice-connected COPD/emphysema.  

The Veteran stated in his VA Form 9, dated in November 2011, that "between the asbestosis, emphysema, and PTSD I am unable/inable to secure employment of any lasting nature."  In determining whether a total disability rating based on individual unemployability is warranted, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The degree of nonservice-connected disabilities will be disregarded when making a TDIU determination. See Blackburn v. Brown, 4 Vet. App. 395, 398  (1993).  The Veteran is not service connected for emphysema or PTSD.  As noted above, the October 2010 VA examiner found that the Veteran's asbestosis had no effect on his employment.  The April 2011 VA examiner found that the Veteran's asbestosis did not preclude him from performing sedentary work.  The Board finds that the clinician opinions are more probative than the Veteran's opinion.  

While the Veteran has stated that he cannot do sedentary work due to trouble with authority, the Board finds that this is unrelated to his asbestosis.  In addition, his statement that dust and stale air adversely affect his asbestosis and would prevent him from substantially gainful employment is not supported by clinical evidence of record.  Finally, the Veteran's statement that he is prevented from employment because of the embarrassment of using an inhaler is without merit.  The evidence does not reflect that the Veteran would be unable to use an inhaler in private, especially as they take less than a minute to use, and the effect of the medication lasts for hours.  In addition, simply because the Veteran may be embarrassed to use an inhaler does not render him unemployable. 

The Board acknowledges that the Veteran is not employed.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board has considered the Veteran's statements, the clinical evidence of record, the fact that the Veteran has attended junior college, and the fact that the Veteran has prior experience as a driver, and finds that he is not unemployable due to his service-connected disability.  

The preponderance of the evidence is against the Veteran's contention that his service-connected disability is of such severity as to preclude his participation in a sedentary form of substantially gainful employment.  The Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).   

New and Material Evidence - PTSD

Historically, the appellant's claim for entitlement to service connection for PTSD was denied by the RO in February 2006 because the Veteran did not have a verified stressor, and because the VA examination report was against a finding that the Veteran had PTSD.  The appellant did not appeal the decision and it became final.  In May 2007, the Veteran requested that his claim for entitlement to service connection be reopened.  The Veteran stated that he had no "new evidence" but would prefer to have the already submitted documentation suffice.

Evidence of record at time of last final denial

At the time of the last final denial, the Veteran averred two stressors for PTSD.  He averred that while confined in service, he was assaulted by four marines, and that while in service, he was sexually assaulted by an officer.  The evidence of record at the time of the last final denial in February 2006 consisted of the appellant's STRs, service personnel records, and private and VA treatment and examination records.

The Veteran's STRs reflect that he sought treatment for an upper respiratory infection (September 1964), upper respiratory infection, and cough, chest pain, fever and chills (October 1964), a headache (October 1964), acute pharyngitis (November 1964), cough (Mach 1965) and possibly allergies (April 1965).  The Veteran's report of medical examination for general discharge, dated in December 1965, reflects that his symptoms were normal, except for a vaccine scar of the upper left arm, circumcision, a 2nd finger scar of the left hand, and a scar of the right patella.  (The scars had been noted on entrance.)  

An October 1965 neuropsychiatric evaluation report was also of record.  The report reflects that the Veteran was seen while confined to the U.S. Naval Station Brig for an offense of unauthorized absence of 23 days.  It was noted that his unauthorized absence was motivated by a desire to "get away from people he considered rough, crude, vulgar, and profane and having to take orders from such individuals.  He also hoped to earn discharge."

The report reflects that the Veteran described his adolescence as happy - though he often wanted more privileges.  He quit school after 11 years because he was "asked to leave."  He reported that he had been getting drunk most every weekend, and employed as a civilian at general labor.  At the age of 17, he joined the Navy because he had "nothing to do and couldn't get a good job."  The report further reflects that the Veteran disliked his military assignment and locale, and spent most of his liberty drinking.  His mental status examination and psychological testing revealed a "rather resentful, restless individual."  His thought content was centered on escaping service, his judgment was juvenile, his general level of maturity was below normal, and his service motivation was poor.  The diagnosis was passive aggressive personality.  The recommendation was that he be considered for Administrative Discharge in light of his "poor motivation and his questionable moral and ethical sense." 

The Veteran's personnel records reflect that prior to service, in February 1963, he was charged with illegal possession, retained overnight, and released to his parents.  

The personnel records also reflect that while in service, the Veteran received nonjudicial punishment in March 1965 for being drunk and disorderly, nonjudicial punishment in April 11, 1965 for damage to government property, nonjudicial punishment in July 1965 for dereliction of performance of duty with 30 days of correctional custody, and nonjudicial punishment in August 1965 for wrongful appropriation of a Bowie knife.

The personnel records also reflect a special court martial conviction for unauthorized absence in September 1965 with confinement at hard labor for two months.  

With regard to dates of service, the Veteran had unauthorized leave from September 3, 1965 to September 26, 1965, confinement from October 6, 1965 to November 2, 1965, and confinement from November 3, 1965 to December 8, 1965.  

A November 1965 sworn statement by the Veteran reflects that he denied participation in homosexual acts.  He stated that he met a dentist in April 1965 while drinking at an enlisted men's club.  He stated that he returned to the dentist's apartment, got undressed, and climbed into bed.  At that point, the dentist climbed into bed with him and grabbed the Veteran's penis.  According to the Veteran's statement, he [the Veteran] "shoved him off and got out of bed.  I got dress [sic] and made him drive me back to the base.  I guess I was too drunk to consider reporting him and after I sobered up I did not want to get involved.  This is all that there was to the incident."  

A November 1965 report of a polygraph examination reflects that there was no attempt at deception by the Veteran in his denial of participation in a homosexual act. 

The VA records reflect a diagnosis of chronic PTSD based, in part, on the Veteran's assertions that in 1965, just prior to discharge, he was physically assaulted in the brig by four U.S. Marine Corps guards.  He stated that he was beaten with fists and batons and sustained bruises from his feet to the top of his chest.  He further stated that he had knots on his back and legs from the beating and felt like he had broken ribs also.  He stated that he was never taken for medical attention to treat his injuries.  

The Veteran also asserted that he was driven to an officer's apartment and ordered to allow the officer to perform fellatio on him.  The Veteran stated that he complied because he was "totally intimidated by the rank of the officer".  He further stated that he was asked about the incident by naval investigators.  (See September 2004 and August 2005 VA records).  One examiner, Dr. T. questioned if a single incident of fellatio may be considered a severe traumatic psychological event.

The VA clinical records also reflect that the Veteran went AWOL several months after completion of basic training because he felt his requests for different schoolings/trainings had been denied.  It was noted that it was difficult to rule out bipolar disorder. (See November 2004 VA record).

A January 2005 VA clinical record reflects that the Veteran reported that he was sexually assaulted by an officer and it was "too much of a shock" for him at that time and he "ended up going AWOL."  He reported that he was too ashamed to report what had happened.  

A statement by the Veteran received by VA in October 2005 reflects that the Veteran reported that he was molested "all night" by a lieutenant in service and that the Veteran did not know that he did not have to obey the lieutenant's orders.

A February 2006 VA examination report reflects that the Veteran did not meet the criteria for PTSD.  He was diagnosed with alcohol dependence, in sustained remission, depression disorder with associated anxiety, and bipolar disorder (from chart record).  Current psychosocial stressors were noted to include finances, a recent move, and caring for his elderly mother."  It was noted that he had remained alcohol and drug free since 1985.

Evidence of record since the last final denial

The claims file includes correspondence dated in January 2008, from a counselor at the Lincoln County, Oregon, Health and Human Services Department.  The counselor states that the Veteran has been seen regularly since June 2007 for depression and anxiety.  The counselor stated that the detrimental psychological effects of the incident in-service continue to cause the Veteran considerable anxiety and interfere with his functioning.  

VA records reflect diagnoses of PTSD based on the Veteran's unverified stressors, as noted above. 

Old and new evidence of record considered as a whole

The Board finds that the additional evidence, considered in conjunction with the record as a whole, is cumulative of that previously of record, and does not raise a possibility of substantiating the claim for entitlement to service connection for PTSD; therefore, the appellant's claim to reopen must be denied.    

The newly received evidence reflects clinical evidence of a diagnosis of PTSD.  However, none of the evidence substantiates the Veteran's alleged in-service incidents.  There is no new credible and competent lay evidence or clinical evidence that substantiates that he was bruised, had broken ribs, or was injured during his confinement in service.  There is no new credible and competent lay evidence or clinical evidence of record which substantiates that he was sexually assaulted or forced to submit to a sexual assault due to intimidation. 

In sum there is still no additional evidence of record, since the last final denial, which substantiates the Veteran's assertion that he was beaten in service, or that he was sexually assaulted in service.  The newly received PTSD diagnoses are merely cumulative of the PTSD diagnoses that were in the record at the time of the last final denial.  

The newly received documents are not material as they do not raise a reasonable possibility of substantiating the claim because they do not provide any additional evidence to support the Veteran's allegations of in-service assaults.  38 C.F.R. § 3.156(a).  Accordingly, the Board concludes that evidence has not been received which is new and material, and the claim for service connection for PTSD is not reopened.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease (COPD)/emphysema, to include as secondary to a service-connected disability, is denied.

Entitlement to an initial evaluation in excess of 60 percent for service-connected asbestosis, is denied.

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD, the appeal is denied.



______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


